409 F.2d 1360
ATLAS ASSURANCE COMPANY, Ltd., Plaintiff and Appellant,v.NORSK PACIFIC STEAMSHIP COMPANY, Ltd., Appellee.
No. 23584.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

Appeal from the United States District Court for the Western District of Washington, Northern Division; William N. Goodwin, Judge.
Chargles E. Watts (argued), of Long, Mikkelborg, Wells & Fryer, Douglas M. Fryer, Seattle, Wash., for appellant.
Richard W. Buchanan (argued), of Howard, LeGros, Buchanan & Paul, Seattle, Wash., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and SOLOMON, District Judge.
PER CURIAM:


1
This court is of the opinion that under the circumstances of this case the order of dismissal should be vacated by the District Court, and the plaintiff given a period of two weeks (from the entry of the District Court's order vacating) to effect service of the complaint; otherwise the action to stand dismissed.


2
The case is remanded to the District Court.